Pannell, Judge.
Where motions for summary judgment by defendants as to a two-count petition are overruled and an appeal by the defendants is entered to such ruling and pending the appeal another motion for summary judgment based upon additional evidence, together with the same evidence as presented on the prior motions, is presented by these same defendants and other defendants and is sustained as to the first count of the petition and overruled as to the second count, and an appeal is entered by the defendants as to the overruling of the motion for summary judgment as to the second count of the petition (case numbers 45908, 45910 and 45912) and cross appeals are entered by the complainant (case numbers 45909, 45911 and 45913) as to the ruling sustaining the motions for summary judgment as to the first count of the petition, the appeals entered to the first motions for summary judgment have become moot. Accordingly, these appeals must be dismissed.
Argued November 2, 1970
Decided March 11, 1971.
Bennet, Gilbert, Gilbert & Whittle, Richard M. Scarlett, Wallace E. Harrell, for appellants'.
Alton D. Kitchens, for appellees.

Appeals dismissed.


Bell, C. J., Jordan, P. J., Hall, P. J., Deen and Whitman, JJ., concur. Evans, J., dissents. Eberhardt and Quillian, JJ., disqualified.